DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, and 4-8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,956,324 to Baker et al. in view of US Patent No. 4,135,515 to Muriot (hereinafter “Muriot”)
Regarding claims 1 and 7-8, Baker discloses a handheld suction device (Figures and col. 2, ll. 57-59) comprising a body (4) including a handle portion (vertical portion of the body, 4, that the user would grip) connected to a barrel portion (neck 12 - col 5, ll. 33’ “body 4 attached or integral with a neck 12”), a body including a handle (4) portion connected to a barrel portion (12) and a suction intake tube positioned within the barrel portion (18) (col. 5 ll. 39-45, Fig. 23-24); a suction intake tube (26) positioned within the barrel portion (col. 5, ll. 54-67); a pump (8) in fluid communication with the intake tube (col. 6, ll. 28-40) to provide suction (col. 10, ll. 8-12, Fig. 3 ele. 67; Para. 48); a fluid reservoir (56) in fluid communication with the intake tube (Figs. 39-44), wherein the fluid reservoir collects suctioned liquid from the intake tube (56) (col. 10, ll. 8-12, Fig. 3); and a control panel (32) positioned on the handle (Figures 35-37), wherein a user can select an option on the control panel to control a power intensity of the pump (col. 6, ll. 50-65 “intensity of the pressure”).
Baker fails to teach that the device comprises both a first suction source and a second suction source.
Muriot teaches a device for surgical suction comprises a first suction source comprising a pump, and a secondary suction source comprising a wall suction and bypassing any canister. Therefore, it would have been obvious to modify Baker to include the multiple suction sources and bypass function of Muriot at least because this eliminates the need to run a loud suction pump and further providing for alternating suction intensity (See at least Fig. 11 and col. 17, ll. 55 – 67). 
Regarding claims 4-5, Baker also discloses a handheld suction device further comprising a battery positioned at a second end of the barrel portion (col. 5, ll. 20-26, Fig. 23 ele. 6) and a turbine fan in connection with the pump to suction air (col. 5, ll. 20-26).
Regarding claim 6, Baker discloses of a handheld suction device with two buttons selecting between irrigation or aspiration or providing both functions at the same time (col. 5, ll. 9-16; col. 6, ll. 41-65, Fig. 35-37) 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,956,324 to Baker et al., in view of Muriot, and further in view of International Patent Publication WO 2019/077292 to Field et al. (hereinafter “Field”).
Regarding claim 2, Baker in view of Muriot teaches the device of claim 2, but fails to teach a handheld suction device in which the fluid reservoir is positioned at a distal end of the handle portion.
Field teaches a fluid reservoir (238) at this distal end of the handle.  (Fig. 2, Pg. 6)
Baker and Field are both considered to be analogous to the claimed invention as all references are in the same field of aspiration devices containing the same key components and known to be feasible in functioning as aspiration device. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the aspiration reservoir location of Baker with the distal placement of the reservoir as taught by Field, in order to provide a more comfortable grip and manipulation of the aspiration device (Pg. 2, Para. 2).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,956,324 to Baker et al., in view of Muriot, and further in view of U.S. Patent Publication 2019/0059980 to Shelton et al. (hereinafter “Shelton”).
Regarding claim 3, Baker in view of Muriot teaches the device of claim 1. Baker fails to teach a handheld suction device, further comprising a sliding indwelling suction tip to allow for a change the length of the suction tube, wherein the sliding indwelling suction tip is positioned to a first end of the barrel portion, wherein the sliding indwelling suction tip surrounds the suction intake tube.
However, Shelton teaches of a suction device further comprising a sliding indwelling suction tip (322) to allow for a change the length of the suction tube (312), wherein the sliding indwelling suction tip is positioned to a first end of the barrel portion (304), wherein the sliding indwelling suction tip surrounds the suction intake tube (Para. 92, Fig. 4A, 4B; Claim 2; Fig. 2, 3).

    PNG
    media_image1.png
    684
    794
    media_image1.png
    Greyscale

	
	Baker and Shelton are both considered analogous to the claimed invention as all references are in the same field of aspiration devices containing the same key components and known to be feasible in functioning as an aspirating device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suction tip of Baker with the sliding/extending tip as taught by Shelton, in order to provide better reach to treatment sites (Para. 83 line. 7-12).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benjamin J Klein/               Primary Examiner, Art Unit 3781